Citation Nr: 1538380	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  14-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.  

3.  Entitlement to a rating in excess of 20 percent for the residuals left knee injury status post arthroscopic anterior cruciate ligament (ACL) repair with medial joint arthritis and limitation of extension for the period from July 1, 2014 to October 10, 2014.

4.  Entitlement to a rating in excess of 40 percent for the residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension for the period since October 11, 2014.

5.  Entitlement to an evaluation in excess of 10 percent for lumbosacral strain.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to April 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a May 2015 rating decision of the VA RO in Newan, Georgia.

In November 2009, the RO, in part, denied service connection for tinnitus.

In September 2014, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's left knee, effective May 20, 2014.  The RO also assigned a 20 percent disability evaluation, effective July 1, 2014 and a 10 percent disability evaluation, effective December 1, 2014.

The Board notes that because the 100 percent rating assigned to the Veteran's service-connected residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension is the maximum rating available for this disability, a higher rating claim for residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension for the time period between May 20, 2014 and June 30, 2014 is no longer on appeal.

In May 2015, the RO increased the rating for the Veteran's service-connected residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension from 10 percent to a 40 percent evaluation, effective October 11, 2014.  The RO also granted a separate 10 percent evaluation for slight instability of the left knee, effective October 11, 2014.

The Board notes that since the increase from 10 to 40 percent did not constitute a full grant of the benefits sought, the issues of entitlement to an increased rating in excess of 20 percent for the period from July 1, 2014 to October 10, 2014 and entitlement to a rating in excess of 40 percent for the period since October 11, 2014 for residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension from remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran also requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, her hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to a rating in excess of 20 percent for the period from July 1, 2014 to October 10, 2014 and entitlement to a rating in excess of 40 percent for the period since October 11, 2014 for residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.

2.  In July 2015, prior to the promulgation of a decision in the appeal, the Veteran, expressed a desire to withdraw the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral hearing loss disability and entitlement to a rating in excess of 10 percent for a lumbosacral strain.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2015).

2.  The criteria for withdrawal of the appeal of whether new and material evidence had been submitted to reopen the claims for service connection for a bilateral hearing loss disability and entitlement to a rating in excess of 10 percent for lumbosacral strain are met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a June 2009 letter, prior to the date of the issuance of the appealed September 2009 rating decision.  The June 2009 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The June 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private treatment records and the reports of a November 2013 VA examination.  

The November 2013 VA examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded her current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the November 2013 examination along with the other evidence of record is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service-connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Tinnitus Claim - Factual Background and Analysis

The Veteran's service treatment records are negative for complaints or treatments related to tinnitus or ringing of the ears.  Her February 1989 separation examination was negative for complaints or treatments of tinnitus.

On VA audiological evaluations in October 1994, August 1995, and July 1996, there were no reports or complaints related to tinnitus. 

At a hearing conducted in May 1996 in association with her bilateral hearing loss claim, the Veteran testified that she had worked for 2 months in a hangar during service and was exposed to helicopter noise.  She indicated that she did wear the issued ear plugs.

The Veteran underwent a VA audiological examination in April 2000 for her claimed bilateral hearing loss.  The Veteran reported having bilateral tinnitus of a periodic nature since 1989 that was not bothersome to her daily activities.

A November 2009 VA treatment record noted that the Veteran presented with complaints of a bilateral earache for 2 months.  She also reported ringing and buzzing in either ear 3 times a day for the past 20 years after working in an aviation unit.  

The Veteran underwent a VA audiological examination in November 2013.  It was noted that the Veteran entered the military with low frequency hearing loss in both of her ears and that subsequent in-service examinations showed no worsening of hearing in either ear.  Regarding her tinnitus, the Veteran did not recall the onset of her tinnitus but did report that she had had it for "many years".  The examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  The examiner noted that there was no evidence of tinnitus complaints in the Veteran's service medical records.  While the IOM Noise and Military Service: Implications for Hearing Loss and Tinnitus (2005) study allowed that there was a possibility of a delay in onset of tinnitus due to noise exposure, it also stated that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases".  The study also found that a "more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected".  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a tinnitus disability is not warranted.

It is undisputed that since her separation from service, the Veteran has been diagnosed with tinnitus.  Accordingly, as there is a current tinnitus disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his or her military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Turning to in-service injury, the Board notes that the Veteran has asserted that she sustained acoustic trauma during service.  In this regard, the Veteran is competent to give evidence about what she experienced, and acoustic trauma is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Additionally, the Court has found that tinnitus is a disability diagnosable by a lay person.  See Charles v. Principi, 16 Vet. App. 370, 374-75   (2002).  Therefore, the Board finds that the Veteran was exposed to hazardous noise during service and noise exposure has been conceded.

However, the Veteran's service treatment records are negative for complaints or treatments regarding a tinnitus disability.  Notably, the Veteran's February 1989 separation examination was negative for complaints or treatments of tinnitus.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current tinnitus disability and the Veteran's conceded in-service noise exposure.  In fact, the only medical opinion of record weighs against the claim as the November 2013 VA examiner determined that it was less likely as not that the Veteran's tinnitus disability was caused by or a result of military noise exposure.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor her representative have presented or identified any such existing medical evidence or opinion.  

Additionally, while the Veteran reported having bilateral tinnitus of a periodic nature since 1989, the Veteran's February 1989 separation examination was absent tinnitus complaints as were multiple post-service VA audio evaluations in October 1994, August 1995, and July 1996.  On VA examination in November 2013, the Veteran also reported that she did not recall the onset of her tinnitus but instead indicated that she had had it for "many years".  The first evidence of a diagnosis of tinnitus is an April 2000 VA examination which was almost 11 years after the Veteran's discharge from service.

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of tinnitus, does not demonstrate that the Veteran's current tinnitus is related to active military service as the most probative opinion is against a finding of a relationship between a claimed tinnitus disability and service.  As a result, the Board finds that service connection is not warranted.  

To the extent that the Veteran herself contends that a medical relationship exists between her current claimed tinnitus disability and service, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds the question as to the etiology of the Veteran's current tinnitus disability is a question that requires medical expertise to answer.  While tinnitus is a disability diagnosable by a lay person, See Charles; supra, the Veteran and her representative do not have the medical expertise to provide an opinion regarding its etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran and her representative's assertions that there is a relationship between her claimed tinnitus disability and her service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 . 

In a July 2015 correspondence, the Veteran indicated that she wished to withdraw her appeal with respect to claims of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss and entitlement to a rating in excess of 10 percent for a service-connected lumbosacral strain.  Neither the Veteran nor her representative has later contested that the issues of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss and entitlement to a rating in excess of 10 percent for a service-connected lumbosacral strain were still being pursued.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues. 

Accordingly, the Board does not have jurisdiction to review the appeal of the issues of whether new and material evidence had been submitted to reopen the claim for service connection for a bilateral hearing loss disability and entitlement to a higher disability rating for lumbosacral strain and they are dismissed.


ORDER

Entitlement to service connection for tinnitus is denied.

The appeal as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral hearing loss disability is dismissed.

The appeal as to the denial of a rating in excess of 10 percent for lumbosacral stain is dismissed.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in September 2014, the RO granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's left knee, effective May 20, 2014 and also assigned a 20 percent disability evaluation, effective July 1, 2014 and a 10 percent disability evaluation, effective December 1, 2014 for the Veteran's left knee disability.

In an October 2014 correspondence, the Veteran indicated that she disagreed with these specific findings of rating decision as her left knee disability had increased in severity.

While the Veteran expressed disagreement with the September 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  

In May 2015, the RO increased the rating for the Veteran's service-connected residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension from 10 percent to a 40 percent evaluation, effective October 11, 2014.  As noted above, despite this increase, the highest evaluation possible for the Veteran's left knee disability has not been assigned at this time and it does not appear that the Veteran has indicated that she was satisfied with the assigned disability evaluations or otherwise indicated that she wished to withdraw her appeal of the left knee disability issue.

Accordingly, under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issues of entitlement to a rating in excess of 20 percent for the period from July 1, 2014 to October 10, 2014 and entitlement to a rating in excess of 40 percent for the period since October 11, 2014 for residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran addressing the matters of entitlement to a rating in excess of 20 percent for the period from July 1, 2014 to October 10, 2014 and entitlement to a rating in excess of 40 percent for the period since October 11, 2014 for residuals left knee injury status post arthroscopic ACL repair with medial joint arthritis and limitation of extension, including citation to all relevant law and regulation pertinent to these claims.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


